Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and being acted upon in this Office Action. 

Objection and Rejection Withdrawn

The new matter rejection to claims 1-20 under 35 U.S.C. 112, first paragraph, is withdrawn in view of Applicant’s argument at page 20 in the amendment filed June 2, 2021, see FIG. 10, in particular. 

The objections to claim 3 and the specification are withdrawn in view of the amendment filed June 8, 2021.  
 
Conclusion
Claims 1-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/             Primary Examiner, Art Unit 1644